     Case 0:21-mj-06312-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 1 of 7

tRevised03/2020)

                                  U NITED STA TES D ISTR ICT CO UR T
                                  SO UTH ER N D ISTR ICT O F FLO R ID A

                           APPEAR A NC E BO ND :

                                                cxssxo.:Q l-bstl-A
UNITED STATES OF AM EM CA :
                     Plaintiff,
V.                                                        usM#:% ttC'% - îO9
 G>                k.>      1
                     Defendant,
                                           /

1,thetmdersigneddefendantand Iorwe,theundersigned sureties,jointly andseverallyacknowledgethatweand
our ersonalrepresentatives,jointly andseverally,areboundtopaytheUrlitedStatesofAmerica,thesllm of
$        ,j..              ,                               tz              u lw.> jx u ,jx q.
                                  STAN D AR D CO N DITIO N S O F BO N D

Theconditionsofthisbond arethatthedefendant:

    1. Shallappear before thisCourtand atsuch otherplaces asthe defendantmay be required to appear,in
accordance with any and a1lordersand directionsrelating to the defendant's appearancein thiscase,including
appearance forviolation ofa condition ofthe defendant's release asm ay be ordered ornotified by this Courtor
any QtherUnited StatesDistrictCourttowhich the defendantmaybeheldto answerorthecausetransferred.The
defendantisrequired to ascertain from the Clerk ofCourtordefensecotmselthe tim e and placeofallscheduled
proceedingson the case. In no eventmay a defendantassum ethathisorhercasehasbeen dismissed unlessthe
Courthasenteredan orderofdismissal.The defendantisto abideby anyjudgmententered in suchmatterby
surrenderingtoserveanysentenceimposedandobeyinganyorderordirectionincormectionwithsuchjudgment.
This is acontinuing bond,including any proceeding on appealorreview,which shallremain in fullforce and
effectuntilsuch time asthe Courtshallorderotherwise.

   2. M ay nottraveloutsidethe Southern DistrictofFloridaunlessotherwise approved by the Courtpriorto
any such travel,The Southem DistrictofFloridaconsistsofthefollowingcounties: Broward,Highlands,Indian
River,M artin,M iam i-Dade,M onroe,O keechobee,Palm Beach and St.Lucie.

   3. M ay notchange his/herpresentaddress withoutpriornotification and approvalfrom the U.S.Probation
Officerorthe Court,

    4. M ustcooperate with law enforcem entofficers in the collection of a DNA snmple ifthe collection is
required by 42 U .S.C .Section 14l35a.
    5. M ustnotviolate any federal,state or local1aw w hile on release in this case.Should the defendantcom e
in contactw ith law enforcem enthe/she shallnotify the U .S.Probation O fficerw ithin 72 hours.
     Case 0:21-mj-06312-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 2 of 7

                                                                   DEFENDANT:
                                                                   CASE NUM BER:
                                                                   PAGE TW O


                                            SPECIAL CONDITIONS OF BO ND
ln addition to compliance with the previously stated conditionsofbond, the defendantmustcom ply with the
specialconditionschecked below :

 A            sunendera11passportsand traveldocuments,ifany,toPretrialServicesand notobtain any traveldoolments
              during thependency ofthecase;
          .
              ReporttoPrei alServicesasfollows:( asdirectedor            timets)aweekin person and        timets)aweek by
        telephone' ,
     c.Subm itto substanceabusetesting and/ortreatment,contributeto thecostofservicesrenderedbasedon ability
        to pay,asdetermined by the U.S.Probation Officer;
      .   efrain from    excessive OR     abstain from alcoholuseor any useofanarcoticdnzg orotherconkolled
              substance,asdesnedinsection l02oftheControlledSubstancesAct(21U.S.C.j802),withoutaprescriptionby
       a licensed m edicalpractitioner;
     e.Participate in a mentalhealth assessm entand/ortreatmentand contribute to the costs ofservicesrendered
        ased on ability topay,asdeterm ined by theU.s.Probation Officer;
     f.Employmentrestrictionts):L o ac-
                                      coxzx                           sa k œ ceo.
                                                                                -          1 o tv V'
                                                                                                   lx-u-a Ax%)   -
                                                                                                                     -


     g.M aintain oractively seek full-tim eemploym ent'
                                                      ,
     h.M aintain orbegin an educationalprogram ;
     i.Avoid a11contactwith victimsorwitnessesto the crimes charged,exceptthrough counsel. n eAUSA shall
       provide defense counseland pretrialservices with the nnm es of al1victim s or witnesses. The prohibition
       againstcontactdoesnottake effectuntildefense counselreceivesthe list.The prohibition againstcontact
       appliesonly to those personson thelist,butthe prosecutorm ay expand the listby sending written notice to
       defensecounselandpretrialservices.;
     j,Avoidallcontactwithco-defendantsand defendantsinrelatedcasts,exctptthroughcounsel;
      . efrainfrom possessingafirearm,destructivedeviceorotherdangerousweaponsandshallsurrender(ifanyl,
       theirconcealed weaponsperm itto theU.S.Probation Office;
      .Noneofthesignatoriesmay sell,pledge,m ortgage,hypothecate,encum ber,etc., any realproperty they own,
       untilthe bond isdischarged,orothem isemodified by the Court;
      .M a  y notvisitcomm ercialtransportation establishment:airports,seaport/marinas, com m ercialbusterminals,
        train stations,etc.;
     n.Defendantshallconsentto the U.S.Probation Officer conducting periodic tmnnnotmced exnm inations ofthe
        defendant'scomputerequipmentathis/herplaceofemploymentoron thecomputeratlnis/herresidencewhich
              may includerezevaland copyingofa11datafrom thecomputerts)and any intemalorexternalperipheralsto
              ensurecompliancewith thiscondition and/orremovalofsuch equipmentforthe purpose ofconduce g am ore
              thorough inspection;and consentatthe direction ofthe U .S.Probation Officerto have installedon the defendnnt's
              computerts),atthedefendant'sexpense,anyhardwareorsottwaresystemstomonitorthedefendnnt'scomputer
              use;
    Case 0:21-mj-06312-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 3 of 7

                                                          DEFENDANT:
                                                          CASE NUM BER:
                                                          PAGE THREE


    o.LOCATION M ONITORING PROGRAM :The defendant shallbe monitored by the form of location
      monitoringand shallabideby al tecimology requirementsasnoted below,aswellascontributeto the costsof
      servicesrenderedbasedon ( abilitytopay asdetenuinedby theU.S.Probation Officer- or- ( )paidby
      U .S.Probation;
          Location m onitoringtechnology atthediscretion ofthe officer
          RadioFrequency (RF)monitoring(ElectronicM onitoring)
           ctiveGPS M onitoring
          Voice Recognition
          Curfew:You arerestricted toyourresidenceevery day from          to      .orasdirected by thesuperdsing
          oï cer.
                                                       OR
          Home Detention:You are restricted to yourresidenceata1ltimesexceptfor:
          ( kv edical
          ( )substanceabuseormentalhealthtreatment
          (X couMappearances
          (    attorneyvisitsorcourtorderedobligations
          (   )religiousservices
          (   )employment
          (   )otheractivitiesaspre-approvedbythesupervisingoficer
-
    p.RESIDENTIAL RE-ENTRY CENTER: The defendant shallreside at a residentialre-entry center or
      halfwayhouseandabidebya1ltherulesandrejulationsoftheprogram.Thecosttobepaidby( lpretrial
      Servicesor ( )based on the defendant'sabllity to pay.You are restricted to the residentialre-entry
      center/halfway houseata11tim esexceptfor:
      (   )employment
      (   )education
      (   )religiousservices
      (   )medical,substanceabuse,ormentalhealthkeatment
      (   )attomeyvisits
      (   )courtappearances
      (   )courtorderedobligations
      (   )reportingtoPretrialServices
      (   )other                       -        --.
-   q.Third-party Custody:                                           w illserve as a third party custodian and will
      reportany violations of the release conditions to the U .S.Probation Officer. Failure to com ply w ith these
                                                                                                          .

      requirements,thethirdparty custodian can be subjectto theprovisionsof18 U.S.C.ç401,Contemptof
      Court.
    r.The defendant shallsubm it his person,property,residence,vehicle, papers,computers,(asdetined i
                                                                                                    n 18
-
      U.S.C.1030(e)(1)),otherelectroniccommunication ordatastoragedevicesormedia,oroffce,to asearch
      conducted by a United States Probation Officer. The defendantm ustwarn any otheroccupants thatthe
      premisesmaybesubjecttosearchespursuanttothiscondition.Anysearchmustbeconductedatareasonable
      tim e and in a reasonable m arm er.
    Case 0:21-mj-06312-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 4 of 7

                                                        DEFENDANT:
                                                        CASE NUM BER :
                                                        PAGE FOUR


       M andatory Adam W alsh Conditions: Defendant shall abide by specified restrictions on personal
    associations,place ofabode,ortravel,to avoid al1contactwith an alleged victim of the crim e and with a
    potential witness who may testify concem ing the offense;report on a regular bmsis to a designated 1aw
    enforcementagency,pretrialservicesagencyorotheragency;complywithaspecitiedcurfew (witheleckonic
    monitoring)andrefrainfrom possessingafirearm,destructivedeviceorotherdangerousweapons.
    t.AdditionalSex Offense ConditionsForDefendantsCharced orConvicted ofa SexualOffense:
                                 - - -



           1. ( )Defendantmaynothavecontactwithvictimts),oranychildtmdertheageof1s,unlessapproved
                  by the Courtorallowedby theU.S.Probation Officer.
                )Thedefendantshallnotpossessoruseany data encryption technique orprogrnm and shall
                  providepasswordsand administrativerightstotheU.S.Probation Officer.
           3.   ) Defendantshallparticipatein specializedsexoffenderevaluationandtreatment,ifnecessary,
                  and to contribute to the costsofservicesrendered based on ability to pay,as determ ined by
                  theU .S.Probation OfEce.
                )Defendantshallnotpossess,procure,purchaseorotherwiseobtainany internetcapabledevice
                  and/orcomputer.Additionally,the defendantisprohibited from usinganotherindividual's
                  computerordevicethathasintem etcapability,
                )Defendantisprohibited9om establishingormaintainingany emailaccountorsocialmedia
                  account.Additionally,thedefendantisprohibitedfrom usinganotherindividual'sem ailaccount
                  orsocialmediaaccount.M ustprovide monthly orupon request,personalphone andcreditcard
                  billingsto PretrialServicesto confirm thereareno serviceswith any intem etservicesprovider.
                )Defendantisnotpermittedtoenterplaceswherechildrencongregateincluding,butnotlimited
                  to anyplay areas,playgrounds,libraries,children-themed restaurants, daycares,schools,
                  nm usem entparks,carnivals/fairs,unless approved by the U .S.Probation O fficer.
           7.   )Thedefendantshallnotbeinvolvedinanychildren'soryouthorganizations.
           8.   ) Defendantisprohibitedfrom viewing,owning,orpossessinganyobscene,pomographic,or
                  sexually stimulating visualorauditory material,including telephone,electronicmedia,
                  Com puterProgrqm s,0CCom puterSCIM CCS.
           9.   )Thedefendantshallparticipateinamaintenancepolygraph examinationtoperiodically
                 investigatethedefendant'scom pliance.The polygraph examination shallspecifically address
                 only defendant'scomplianceornon-compliancewith thespecialconditionsofreleaseand shall
                 notinquireinto thefactsofthependingcriminalcase againstdefendant.The defendantwill
                 contributetothecostsofservicesrendered(co-payment)basedonabilitytopayoravailability
                 ofthirdparty payment.
- u.M ay travelto and from:                & -% *%>and mustnotify PretrialServicesoftravelplansbefore
    leavinganduponretum .
-   v.Complvw ith thefollowing addisionalconditionsofbond:
       ;'
     - .
        tv
         ''tcxu - rzï @'
                       .. 2.o œzcxwçx kn Pr .-
                                             c
                                             'aû
    Case 0:21-mj-06312-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 5 of 7

                                                       DEFEN DANT :
                                                       CASE NUM BER:
                                                       PAGE FIVE


                  PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

       Violation ofany oftheforegoing conditionsofreleasem ay resultin the imm ediate issuance ofawarrant
forthe defendant's arrest,a revocation ofrelease,and orderofdetention,asprovided in 18 U.S.C.53148,
forfeitureofanybailposted,and aprosecutionforcontemptasprovidedin 18U.S.C.j401,whichcould result
in apossibleterm ofim prisonmentorafne.

       The comm ission of any offense while on pretrial release may result in an additional sentence upon
conviction forsuch offenseto aterm ofimprisonmentofnotm orethan ten years,iftheoffense is afelony;ora
term of im prisonmentof not more than one year,ifthe offense is a misdem eanor.This sentence shallbe
consecutiveto any othersentenceand m ustbe imposedin additiontothesentence received forthe offenseitself.

       Title18U.S.C.j1503makesitafelonycriminaloffenseptmishablebyimprisonmentanda$250,000tine
tointimidateorattempttointimidateawitness,jurororofficerofthecourt;18U.S.C.j1510makesitafelony
criminaloffensepunishable by imprisonmentand a$250,000 fineto obstructacriminalinvestigation;18U.S.C.
51512 makesita felony criminaloffense punishable by imprisonmentand a $250,000 fineto tamperwith a
witness,victim orinfonnant;and 18U.S.C.j1513makesitafelonycriminaloffensepunishablebyimprisonment
and a$250,000fine to retaliateagainstawitness,victim orinform ant,orthreaten to do so.

       Itisacriminaloffense underl8U.S.C.53146,ifafterhaving beenreleased,thedefendantknowingly
failsto appearasrequired by the conditionsofrelease,orto surrenderforthe service ofsentence pursuantto a
courtorder.lfthe defendantwasreleased in cormection with a charge of,orwhile awaiting sentence,surrender
forthe service ofasentence,orappealorcertiorariafterconviction for:

    (1)anoffensepunishablebydeath,lifeimprisonment,orimprisonmentforaterm oftifteenyearsormore
       thedefendantshallbefined notmorethan $250,000orimprisoned fornotmorethan ten years,orboth;
    (2)an offensepunishableby imprisonmentforaterm offiveyearsormore,butlessthanfifteenyears,the
       defendantshallbefined notm ore than $250,000 orimprisoned fornotmorethan fiveyears,orboth;
    (3)anyotherfelony,thedefendantshallbefinednotmorethan$250,000orimprisonednotmorethantwo
       years,orboth;
    (4)amisdemeanor,thedefendantshallbetined notmorethan $100,000 orimprisonednotmorethan one
       year,orboth.

       A term ofimprisonmentimposed forfailuretoappearorsurrendershallbeconsecutivetothesentenceof
imprisomnentforany otheroffense.In addition,afailureto appearmay resultin the forfeiture ofany bailposted,
which meansthatthe defendantwillbe obligated to pay the fullamountofthe bond,which m ay be enforced by
a11applicable law softhe United States.
Case 0:21-mj-06312-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 6 of 7


                                                                         DEFENDANT:
                                                                         CASE NUM BER:
                                                                         PAGE SIX
                            PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Vielationbythe defendantofany oftheforegoi
                                         ng conditionsQfreleasewillrtsultin animmediateobligation bythesurety()rsmeties
tcpaythefullamountofthebond.ForfeimreofthebondforanybreachofoneQrmoreconditionsmaybedeclaredbyajudicialomcer
ofanyUnitetStatesDistrictCourthavingcognizanceoftheabcveentitledmatteratthetimeofsuchbreach,andifthebondisfnrfeited
andtàefcrfeitureisnotsetasideorremitted,judgmentmaybeentereduponmction insuchUnitedStatesDistrictCoud againsteach
suretyjointlyandseverally fortheamountofthebcnd,togetàerwith interestandcosts,andexecuticnmaybeissuedandpaymvnt
securedasprovidedbytheFederalRulesofCriminalProcedureand otherlawsoftheUnited States.
                                                              SIGNATURES
Ihavecarefullyreadand lunderstandthisentireappearancebondconsistingofseven pages,orithasbeenrcadtome,and,ifnecessary,
translatedintcm7native language.and lknow thatIam obligatedby 1aw tocomplywithal1ofthetennscfthisbond.lpromisetoobey
alIconditionsofthisbond,to appearin courtasrequired,and to surrenderforservice ofany sentence imposed.Iam awareofthe
penaltiesand sancticnsoutlinedintsisbondf0rviolaticnsQfthetermsofth:bond.
IfIam anagentactingforcrcnbehalfofaccporatesurety,lfurtherrepresentthatIam aduly authorizedagentfnrtàecorporatesurety
andhavefullpowertoexecutethisbondin theamountstated.
                                                              DEFENDANT
Signedthis              tay of                       ,   2l        at                          ,Flûrida            ?'
                                                                                                                                          z'
                                                                                         .
Signetandacknowledgedbeforeme:                                 DEF DAN :( gnature
WITNESS:                                                                  .
                                                                              X
                                                                                        City                            Stzte
      City                        State

                                                     CO RPO RATE SUR ETY
Signedthis              day of                       ,21           at                          ,Florida
SURETY:                                                            AGENT:(Signature)
                                                                   PRINT NAM E:
        City                         State

                                                     INDIVIDUAL SURETIES
Sip ed+is       dayof            ,21. - at             ,Flolil Si
                                                                r edtlzis dayof                               ,21 at            .Flolii
SURETY:(Signature)                                                  SURETY:(Signature)
PRINT NAM E:                                                        PRINT NAM E:
RELATIONSO TO DEFENDW            :                                  RELATIONSO TO DEFENDANT:

               city                          state                                Ci
                                                                                   ty                                   state

Siped1i
      s         dayof            ,21 at                  ,Flclii    Sipd this            dayof                ,2l at            .Florià
SURETY:(Sigqatnre)                                                  SURETY:(Signature)
PRINT NAM E:                                                        PRINT NAM E:
RELATIO NSHIPTO DEFENDANT:                                          REIM ONSIG TO DEFENDANT :

             City                            Stat.
                                                 e                            Ci
                                                                               ty                                       Stat:
                                              APPROVAL BY THE OURT
Date:            M ay 12,2021                                                                             .      4,A -
                                                                        ALICIA 0 .V ALLE
                                                                        U M TED STATES M AG ISTM TE JPD G E
    Case 0:21-mj-06312-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 7 of 7

                                                                       DEFENDANT :
                                                                       CASE NUM BER :
                                                                       PAG E SIX

                             PENALTIES AND SAN CTIO NS APPLICA BLE TO SUR ETIES
Violation by thedefendantofany oftheforegoing conditionsofreleasewillresultin an immediateobligation by thesurety orsureties
topaythefullamountofthebond.Forfeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialoftker
ofany United StatesDistrictCourthavingcognizanceoftheaboveentitledmatterattheti
                                                                              m eofsuchbreach,and ifthebond isforfeited
andtheforfeitureisnotsetasideorremitted,judgmentmaybeentereduponmotion insuchUnitedStatesDistrictCourtagainsteach
suretyjointl
           y andseverally fortheamountofthebond.togetherwith interestandcosts,and executionmay beissuedandpayment
secured asprovidedbytheFederalRulesofCriminalProcedureand otherlawsoftheUnited States.
                                                       SIGN ATURES
lhavecarefullyreadand lunderstandthisentireappearancebondconsistingofsevenpages,orithasbeenread to me,and,ifnecessary,
translated into mynative language,andlknow thatIam obligatedby Iaw to comply withallofthetermsofthisbond.Iprom iseto obey
allconditionsofthis bond,to appear i n courtas required,and to surrender forservice ofany sentence imposed,Iam aware ofthe
penaltiesandsanctionsoutlined inthisbondforviolationsofthetermsofthebond.
Iflam an agentactingfororonbehalfofacoporatesurety,lfurtherrepresentthatIam aduly authorizedagentforthecop oratesurety
andhavefullpowerto executethisbond in theamountstated.
                                                            DEFENDAN T
signedthis              day of                          ,21    at                         ,Florida            f                .

                                                                                   .                                               +
Signedandacknowledged before me:                              DEF DANT:( gnature
WITNESS:                                                              %X                                 .
                                                                                  City                            State
      City                        State

                                                       CO RPO RATE SURETY
Signedthis              day of                         ,21      at                        ,Florida
SURETY:                                                         AGENT:(Signature)
                                                                PRINT NAM E:
         City                          State

                                                       IN DIVIDUAL SURET IES
Sip edthis      dayof            ,21      at             .Flol
                                                             ida Sir edthi
                                                                         s         dayof             ,21     at           .Fl
                                                                                                                            orida
SURETY:(Signature)                                                SURETY:(Signature)
PRINT NAM E:                                                      PRINT NAM E:
RELATIONSHIPTO DEFENDANT:                                         RELATIONSO TO DEFENDANT:

             City                              State                      City                                    State

Sipedthi
       s        dayof            ,21      at             ,Florida Sir edthis       dayof             ,21 at               .Florida
SURETY:(Signature)                                                SURETY:(Signature)
PRINT NAM E:                                                      PRINT N AM E:
RELATIO NSHIPTO DEFENDANT:                                        RELATIONSO             TO DEFENDANT:

             City                              State                      (zity                                   State
                                                APPR O VA L BY TH E C O URT
D ate:
                                                                     ALICIA 0.VALLE
                                                                     U NITED STA TES M A G ISTM TE JUD G E
